Citation Nr: 1234044	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES
 
1.  Entitlement to service connection for left hip degenerative joint disease, status post-total hip replacement.
 
2.  Entitlement to service connection for right hip degenerative joint disease, status post-total hip replacement.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
D. Rogers, Associate Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1971 to January 1991.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
 
In August 2010, the Board reopened the claims of entitlement to service connection for degenerative joint disease of the hips, status post-total bilateral hip replacements, and remanded them on the merits for additional development.  
 
The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left total hip replacement has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
 
FINDINGS OF FACT
 
1  The preponderance of the evidence is against finding that degenerative joint disease of the left hip, status post-total hip replacement, is related to a period of active military service or service-connected disability; and the appellant did not demonstrate compensably disabling left hip arthritis within one year of separation from active service.
 
2.  The preponderance of the evidence is against finding that degenerative joint disease of the right hip, status post-total hip replacement, is related to a period of active military service or service-connected disability; and the appellant did not demonstrate compensably disabling right hip arthritis within one year of separation from active service.
 
 

CONCLUSIONS OF LAW
 
1.  Degenerative joint disease of the left hip, status post-total hip replacement, was not incurred or aggravated during service, nor is it secondary to service-connected disability; and degenerative joint disease of the left hip is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).
 
2.  Degenerative joint disease of the right hip, status post-total hip replacement, was not incurred or aggravated during service, nor is it secondary to service-connected disability; and degenerative joint disease of the right hip is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a 2005 letter of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was provided notice in March 2006 of how disability ratings and effective dates are determined.  The case was readjudicated in a February 2012 supplemental statement of the case. 
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing a VA examination and obtaining a medical opinion. 
 
The Board notes that contrary to the August 2010 remand instructions, the November 2005 VA examiner failed to identify the significance of the Veteran's type II diabetes mellitus in the context of the claims on appeal in either the October 2010 and November 2011 addendum opinions.  Notwithstanding, post service private treatment records, obtained in accordance with the August 2010 remand, show that the significance of the appellant's diabetes is possible infection following bilateral total hip replacements.  In this case, however, the evidence does not reveal evidence of post operative infections following either hip replacement.  Thus, because post-service private treatment records provide sufficient information regarding the potential significance of the Veteran's diagnosed diabetes mellitus in the context of the claims currently on appeal, the RO substantially complied with the remand.  Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).
 
The Board also notes that the November 2005 VA examiner's rationale in the October 2010 addendum opinion erroneously states that the Veteran's service treatment records contained no record of hip injuries or treatment for a hip condition except for about his left knee.  Significantly, however, post-service treatment records obtained from the Social Security Administration reveal no findings, complaints, or diagnosis of degenerative joint disease or disability of either hip until 1997, i.e., between six and seven years following the Veteran's discharge from service.  Moreover, post-service physicians referred to multiple post-service work-related orthopedic injuries, to include at 14 foot fall injury from a large truck in 1994 and a forklift lift injury to the left hip in 1997.  Thus, the preponderance of the evidence is against finding that complaints of in-service hip pain resulted in chronic disability, that degenerative joint disease of either hip was manifested to a compensable degree within one year of the Veteran's separation from active duty, or probative medical evidence suggestive of a relationship between any currently diagnosed hip disability and either military service or a service-connected disability.  Simply put, it is far more credible to believe that, if the limited in-service complaints represented the onset of a chronic hip disorder, that such a link would have been recorded by post-service examiners in addition to the post-service fall, and fork lift injury.  As such, the Board declines to request additional examinations an/or opinions.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 
 
Analysis
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
 
Service connection will be presumed for certain chronic diseases, including degenerative joint disease, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  
 
Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
The Veteran essentially contends that service connection is warranted for degenerative joint disease of his hips, to include residuals of bilateral total hip replacements, due to wear and tear of his hip joints during his twenty years of service in the Coast Guard.  He argues that his duties included running patrol boats in high seas in a standing position and climbing ship ladders during inspections, and that these duties led to his current disabilities.  
 
Review of the Veteran's service personnel records reveal a total of two years and six months of sea duty during his twenty year career.  In June 1974, he successfully completed the search and rescue boat training program and he was certified and qualified to act as a boat coxswain on four Coast Guard vessels.  As of September 1978, his cumulative sea service was approximately two years and one month, which remained unchanged at the date of his discharge in January 1991.  

In August 1985, the Veteran underwent mandatory inpatient alcohol abuse treatment and an outpatient aftercare program with successful completion in March 1986.  It was noted that if his prognosis for continued temperance was good, it would be recommended that he be assigned unit where he could develop his leadership and administrative skills.  

Upon completion of treatment in March 1986, it was noted that he had not been performing duties of his rate and that he had been assigned as an administrative assistant to the group operations office where he performed mainly administrative tasks and conducted inventory at non-appropriated fund activities facilities.  In February 1987, he completed a port/physical security practical course.  In August 1989, he participated in Exxon Valdez oil spill cleanup operations.  In February 1990, he served as a Reserve station keeper.  
 
The Veteran's service treatment records show complaints of right hip and posterior back pain while walking without history of injury in August 1977.  In October 1977, complaints of left iliosacral region pain at the L4-5 area with extension of the left hip were diagnosed as a low back sprain.  Nearly seven years later, in February 1984, complaints of low back and bilateral leg pain after cutting wood and rolling heavy logs were diagnosed as a lumbosacral sprain.  

At an October 1990 separation examination the Veteran's medical history was significant for reports of swollen and painful joints, leg cramps, recurrent back pain, and trick or locked knee.  The only comment noted by the reviewing examiner was that the appellant underwent left knee surgery in 1988.  With the exception of a left knee scar, however, physical examination of the Veteran's musculoskeletal system and lower extremities was normal.  There were no complaints, findings, or diagnosis of a hip injury, disability, or degenerative joint disease. 
 
In August 2002, the Veteran stated that his bilateral hip disabilities began in 1988, which he attributed to a great deal of orthopedic problems, including trauma to his hips, from climbing ladders during service.  In his May 2005 claim, he stated that his hip disabilities began on March 8, 2000, due to a twenty year history of running Coast Guard patrol boats in high seas in a standing position and climbing ship ladders for inspections.  
 
In August 2002, a statement from Dr. H. indicated that the Veteran had very significant osteoarthritis of his lower extremities, hips, and knees.  Dr. H. stated that it was common knowledge that osteoarthritis is significantly exacerbated by overuse and repetitive activities.  He stated that the Veteran's history of repetitive climbing of ladders and other overuse activities on board ships during service certainly could have contributed to his ongoing osteoarthritic problems.  

In contrast, treatment records obtained from Dr. H., including a September 2001 statement, indicate that the Veteran had significant complications felt to be directly related to a low back injury suffered at work on October 24, 2000.  Dr. H. stated that the Veteran would be completely disabled until at least January 2002 related to his ongoing worker's compensation claim.  
 
In January 2004, the Veteran underwent a VA joints examination.  He dated the onset of his hip pain to 1992 or 1993, which reportedly increased until March 2000 when he underwent a total left hip arthroplasty.  X-ray examination of the hips showed a left hip arthroplasty, and mild osteoarthritis in the right hip, sacroiliac joints, and symphysis pubis.  The examiner diagnosed osteoarthritis of the hips status post left total hip arthroplasty with revision in 2001.
 
In April and May 2005 letters to his congressman, the Veteran stated due to a military surgeon using the incorrect size of prosthesis during a March 2000 total left hip replacement, and a revision surgery in September 2001, his left leg had been damaged and painful. 
 
In June 2005, the Veteran submitted copies of the aforementioned 1977 service treatment records showing treatment for low back and hip pain during service, diagnosed as a lumbosacral strain.  The appellant indicated that he planned to undergo a total right hip replacement in the near future.  
 
In July 2005, a statement received from Dr. S. indicated that he had been treating the Veteran for degenerative joint disease of his hips, both of which had been surgically replaced.  He stated that following a long discussion with the Veteran about the history phase of his bilateral hip conditions, the appellant indicated that he had spent many years in the Coast Guard on boats and ships, which required standing and steering in rough seas.  Dr. S. opined that because such activity places severe stress on the hips, and would have had a cumulative affect over the years, such duty likely contributed significantly to the appellant's early degenerative and osteoarthritis of the hips.  Dr. S. believed that the Veteran's degenerative arthritis of the hips was at least aggravated and principally caused by his years of standing and driving boats during service.   
 
In November 2005, the Veteran underwent a VA joints examination for his hip disabilities.  The examiner reviewed the claims folder and examined the Veteran.  It was noted that the Veteran had been diabetic since 1992 and that his service-connected left knee was symptomatic.  The Veteran alleged that during service he injured his left hip when he was hit with a boat's scooping hook.  He was reportedly examined by the doctor and sent back to work.  Continued additional treatment with heat and massage was reported, however, the appellant stated that he had to do a lot of walking, climbing ladders, and cargo activities on the ship and his left knee was painful.  Contrary to evidence discussed below, the Veteran denied any hip injury, and reported that he underwent a left hip replacement in March 2000.  He reported having right hip pain at that time, which ultimately resulted in a total right hip replacement in June 2005.  

Following physical and x-ray examination, the November 2005 VA examiner diagnosed bilateral total hip prostheses in satisfactory position.  The examiner opined that degenerative changes of the hips were not likely related to the Veteran's in-service treatment or occupational duties.  The examiner stated that it was important to consider the fact that the Veteran also has arthritis, probably in different regions, and that he was a diabetic.  
 
In June 2006 statements, the Veteran related Dr. H's opinion that climbing ladders on ships during inspections contributed to arthritis in each hip.  He stated that his duties at a marine safety office from 1986 to 1988 included inspections of cargo ships.  He also asserted that his service qualification letters for the various patrol, motor surf, port security, and rigid hull boats that he operated during service, ranging in size from 24 to 44 feet long, must have been overlooked during adjudication of his claims.  The Veteran stated that the boats that he operated only had a "patrol boy" seat which was not to be used in heavy seas.  Depending on sea conditions, he either sat down when seas were calm, or rested his knees on the seat when seas were rough.  On the largest boat, the coxswain had to be strapped into a seat.  
 
In December 2006, the Veteran's representative asserted that 38 U.S.C. § 1154(b) is applicable in this case, which provides that in the case of any veteran who engaged in combat, the secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  Notably, the Veteran does not assert, nor do his service records otherwise suggest, that he served in combat at any time during his active duty service.  As such, this provision is not applicable to this case.  
 
In August 2010, the Board remanded this case for additional development, to include obtainment of the Veteran's records from the Social Security Administration, and an addendum opinion from the November 2005 VA examiner for additional explanation and clarification of the relevance of the observation that the Veteran is diabetic and that he probably has arthritis in other areas.  
 
In October 2010 and November 2011 addendum opinions, the examiner stated that degenerative joint disease of the hips is not causally related to the Veteran's shipboard duties because there were no records of hip injuries or treatment for the hips during service, except about the left knee.  With regard to the relevance that the appellant had arthritis in other areas, the examiner stated that records dated in October 1988, July 1989, October 2001, March and July 2002, and September 2005, all showed some skeletal changes of degenerative nature.  

The November 2011 addendum opinion added that following a review of the claims folder, to include specific references to the favorable July 2005 opinion of Dr. S., the opinion that degenerative joint disease of the hips was not causally related to the Veteran's shipboard duties remained the same.  The examiner disagreed with Dr. S.'s assumption that the Veteran's hip disorders were related to standing for long periods of time and driving boats.  The examiner observed that that Dr. S. did not consider the Veteran's history of diabetes and degenerative changes in other areas of his skeletal system which the examiner stated were consistent with the Veteran's age and onset of degenerative changes that are progressive in nature.  
 
In October 2010, the Veteran's Social Security records pertaining to his claims for disability benefits were received.  Review of those records show that following his discharge from service in January 1991, he was employed at a cement products dealer from 1993 to September 1994, and as a truck driver from November 1994 to November 1996, November 1998 to September 1999, and from July to October 2000.  
 
Treatment records associated with his claims for Social Security disability dating from August 1997 to November 2005 show that he suffered a neck injury in 1994 when he fell from a 14 foot tall truck, which resulted two anterior cervical fusions (September 2001 UC Davis history and physical, September 2005 electromyographic/nerve conduction velocity report).  The earliest notation of hip pain appeared in June 1998 when a MRI of the thoracolumbar spine was performed due to a clinical history of bilateral joint pain with low back pain.  

An October 2002 treatment note from Dr. O. records a history of bilateral hip pain dating since 1997, i.e., postservice, with focal arthritis at that time.  In September and November 1999, the Veteran dated the onset of his hip pain to one or one and a half years prior; that is, he dated the onset to 1997 or 1998.  During a November 1999 consultation with Dr. B. for a total left hip replacement, the Veteran attributed his hip pain to a work-related manual forklift lifting injury one and a half years prior whereby he reportedly felt "a pop" in the left hip followed by pain.  Dr. B. noted that August 1999 x-rays of the pelvis showed mild to moderate left hip osteoarthritis and that the lumbosacral spine was normal for the Veteran's age.  

In January 2000, Dr. B. felt that the underlying cause of the Veteran's pain was secondary to either degenerative joint disease or a possible labral tear.  February and March 2000 treatment records from Travis Air Force Base note that left hip pain was of insidious onset without history of prior injury.  Significantly, the Veteran's military history was documented without any mention of any hip injury during service.  Treatment notes dating through 2005 show complaints of increased low back, hip, and lower extremity pain following additional orthopedic injuries after falling and/or jumping from large trucks in August and October 2000, and additional falls thereafter.  
 
In December 2000, a private podiatry treatment note showed that the Veteran had been employed as a truck driver and that he had been on and off the job secondary to work-related disabilities of one form or another causing a left total hip arthroplasty and a recent secondary right hip injury that had caused him to be off of work.  

In September 2001, Dr. H. stated that the Veteran continued to have significant medical complications that were directly related to a low back work-related injury in October 2000 and continued low back and bilateral hip pain.  Dr. H stated that there was no question that the Veteran would completely disabled until at least January 2002 due to a Worker's Compensation case that began in October 2000.  

In August 2002, Dr. R. stated that he had treated the Veteran since July 2001, that the Veteran had undergone a total left hip replacement in March 2001, that he had undergone a resection of heterotopic bone in September 2001, and that he had suffered left hip and lumbar injures from an industrial injury.  

In October 2001, Dr. O. stated that focal arthritis of the bilateral hips in 1997 had been exacerbated since the Veteran's fall from a truck in October 2000.  
 
On review, there is no evidence of chronic disability of either hip during the Veteran's military service.  Further, the objective evidence preponderates against finding that arthritis of either hip manifested to a compensable degree within one year following discharge from active service.  
 
While there were intermittent complaints of hip pain during service, there is no evidence that such complaints were demonstrative of a chronic hip disability of either hip during service.  Indeed, after the Veteran received treatment for complaints of right hip pain and pain in the left iliosacral region of his low back with extension of his left hip in October 1977, it was more than six years later, in February 1984, that the appellant complained of low back pain, diagnosed as a lumbosacral strain, after cutting wood and rolling heavy logs.  More than two years later, in August 1986, he complained of back pain following inpatient treatment for abdominal pain.  Four years later, in December 1990, the appellant complained of left groin pain after pulling and lifting heavy furniture and was diagnosed with a pulled groin muscle.  

Given that the time between such complaints is measured in years, and that such complaints were usually precipitated by generally contemporaneous strenuous activities and subsided with treatment, the Board finds that hip pain during service appears to have been acute and transitory and to have resolved with treatment verses chronic in nature.  Indeed, there were no complaints, findings, or diagnosis pertaining to either hip on the Veteran's October 1990 separation report of medical history or on physical examination.  Moreover, the Veteran has not submitted any evidence of post-service medical treatment for hip pain dating prior to 1997, i.e., more than six years after discharge.  Complaints of a chronic hip disorder were not reported until he fell from a 14 foot truck in 1994 and hearing a pop with sudden hip pain between 1997 and 1999.  Accordingly, there is no evidence that arthritis or degenerative joint disease of either hip was manifested to a compensable degree within one year of the Veteran's discharge from active duty.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).
 
The most probative evidence of record preponderates against finding that either of the Veteran's current bilateral hip disabilities are related to any incident of his military service.  The Board acknowledges Dr. H.'s August 2002 opinion that the Veteran's history of repetitive climbing of ladders and other overuse activities on board ships during service certainly could have contributed to his ongoing osteoarthritis of his bilateral hips, and Dr. S.'s July 2005 opinion that the Veteran's "many, many years" aboard Coast Guard ships, which required standing and steering in rough seas probably contributed significantly to his early osteoarthritis and early degenerative arthritis of his bilateral hips.  

Significantly, however, neither Dr. H. nor Dr. S. made any mention, gave any consideration, or discussed any postservice work-related injuries, which contemporaneous private treatment records show that the Veteran himself dated to be the onset of his left hip pain.  Moreover, neither physician addressed the fact that there were no complaints, findings, or diagnosis of bilateral hip pain or disability for at least six after the Veteran's discharge from service and only after multiple postservice orthopedic injuries, to include falling 14 feet from a truck in 1994 or a manual forklift lifting injury resulting in a pop and sudden left hip pain in 1996 or 1997.  

The above discussion of the Veteran's service treatment records indicates that his cumulative sea duty during service was approximately two years and one month, and in a June 2006 statement, the Veteran himself stated that he performed ship inspections for a two year period in the late 1980s.  Thus, the approximately four years of activities that Dr. H. and Dr. S. have stated would put significant stress on the Veteran's hips is a stark contrast to the 20 year reported history that those opinions relied on.  Accordingly, the opinions of Dr. H. and Dr. S. relating the Veteran's current bilateral hip disabilities to service are of little probative weight.
 
In this case, the Board finds a November 1999 private treatment record of Dr. B. to be the most probative evidence of record pertaining to the etiology of the Veteran's current bilateral hip disabilities.  On that occasion, the contemporaneous private treatment record showed that the Veteran dated the onset of his hip pain to a postservice forklift lift injury one and a half years prior when he felt a pop in his hip with pain immediately thereafter.  Indeed, the Veteran's post-service employment history seems contraindicative of a chronic hip disability prior to 1999.
 
The Veteran is competent to report any injuries during service and subsequent pain.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Board observes, however, that post-service complaints of hip pain were not shown until 1997, approximately six years following discharge from active service, and subsequent treatment records showing that he attributed hip pain as early as 1997 to a postservice work-related forklift injury one to two years prior.  

The evidence also shows that in the approximately six year period between discharge and his initial complaints of hip pain in 1997, he worked as a truck driver and equipment operator where he was apparently required to climb into and jump out of large trucks and use a manual forklift to load heavy pallets without any complaint of hip pain.  While the evidence shows that he fell from a 14 foot tall truck in 1994 resulting in his need to undergo several cervical spine fusions, there is no evidence of hip complaints at that time.  The type of physically demanding post-service work that the Veteran engaged in; the absence of any inservice complaints, findings, or diagnosis of hip problems in either hip, and in the presence of significant orthopedic fall or impact-type injuries in the six years prior to initial post-service complaints of hip pain, lead the Board to conclude that inservice complaints of hip pain were acute and transitory and resolved therein.  Indeed, the contemporaneous post-service private treatment records received from the Social Security Administration show that while the Veteran recited his military history he did not mention any chronic residual from an inservice hip injury or disability.  Rather, the appellant himself related the onset of his hip pain to his post-service civilian employment work-related forklift and fall injuries.  In light of the inconsistencies of record, the Veteran's statements regarding initial onset of a chronic hip disability during service are not credible.  
 
On review, the evidence of record, to include the VA and private opinions of record, preponderates against finding that any currently diagnosed hip disability is related to a period of active military service. 
 
Finally, the Board considered secondary service connection.  The record does not contain any competent lay or medical evidence suggesting that the Veteran's bilateral hip disabilities are proximately due to or aggravated by his service-connected left knee disability.  Hence, secondary service connection is not warranted.  See 38 C.F.R. § 3.310.
 
The preponderance of the evidence is against the claims, and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.
 
 

ORDER
 
Entitlement to service connection for left hip degenerative joint disease, status post-total hip replacement, is denied.
 
Entitlement to service connection for right hip degenerative joint disease, status post-total hip replacement, is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


